 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 LERIN PIERCE,                       :

                               Plaintiff,             :       JOINT PROPOSED
                                                              VERDICT FORM
                - v. -                                :
                                                              16-CV-5703-RJD
                                                      :
 P.O. SONIA BELARDO,
                                                      :
                      Defendant.
 ----------------------------------X

       The parties submit the following proposed verdict sheet to be presented to the jury.

               Plaintiff’s proposed questions begin on page 1.

               Defendant’s proposed language begins on page 3.

Plaintiff’s Proposed Questions:

QUESTION 1:

Has plaintiff proven by a preponderance of the evidence that Police Officer Belardo used
excessive force in attempting to arrest Lerin Pierce?

YES                                                          NO

If your answer is yes, proceed to question 2.

If the answer is no, then the foreperson should sign the verdict form and notify the marshal that a
verdict has been reached.

QUESTION 2.

       (a) Has the plaintiff proved by a preponderance of the evidence that he has suffered
           physical injury?

       If yes, please enter a dollar amount of damages that you believe will fairly compensate
him for his physical damages

Whatever your answer, proceed to question 3.

       (b) Has plaintiff proved that he has suffered emotional injuries as the court has described

                                                 1
           in the instructions?

       If yes, please enter a dollar amount of damages that you believe will fairly compensate
Mr. Pierce for his emotional damages

Whatever your answer, proceed to question 3.

3.     Is plaintiff entitled only to nominal damages?

       (a) This his question is pertinent only if you have NOT compensated Mr. Pierce for
           damages under either or both of Questions 2(a) or 2(b). If you have awarded any
           damages under question 2, then answer “NO” in this space and proceed to question 4.


       (b) If you have NOT compensated Mr. Pierce with any amount of damages under
           questions 2(a) or 2(b), then enter $1



       Proceed to question 4.

4.     Are punitive damages appropriate for the reasons explained in the instructions?

Please place an “X” in the appropriate space.

YES                                                  NO


If the answer is “NO,” sign the verdict form and notify the Marshall that a verdict has been
reached.

If the answer is “YES” then proceed to Question 5.

5.     What amount of punitive damages do you find are appropriate in this case.



       If you answer question 6, then you have reached a verdict. The foreperson should sign
and notify the Marshal that a verdict has been reached.




                                                2
Defendant’s Proposed Questions: 1

            Question 1:


                     Has Plaintiff Lerin Pierce proven by a preponderance of the credible evidence
                     that Sonia Belardo used excessive force against him on September 1, 2014?

                          Yes _________           No __________


        IF YOU HAVE ANSWERED “NO” TO QUESTION #1, STOP.

        YOU HAVE COMPLETED YOUR DELIBERATION; THE VERDICT SHOULD BE
        SIGNED AND DATED BY THE FOREPERSON AND GIVEN TO THE MARSHAL.

        IF YOU HAVE ANSWERED “YES” TO QUESTION #1, PROCEED TO QUESTION #2.
        2




            Question 2:


                   (a)    Did Plaintiff prove by a preponderance of the credible evidence that he
                          suffered actual compensatory damages as a result of being subjected to
                          excessive force by Sonia Belardo?

                                  YES ________                           NO________

                   (b)    If YES, state the dollar amount of any actual compensatory damages that
                          Plaintiff has proven by a preponderance of the credible evidence that he is
                          entitled to receive for his excessive force claim.

                                  $_________________

                   (C)    If you find that Sonia Belardo subjected Plaintiff to excessive force, but
                          find that Plaintiff has not proven that he sustained any actual
                          compensatory damages as a result of the violation, what amount of
                          nominal damages, not to exceed one dollar, do you award Plaintiff?

                                  $_______


            1   Defendants reserve their request to revise the Verdict Sheet as needed based upon
the rulings of the Court at trial.
            2      Plaintiff contends that all caps is coercive and treats the jury as if they cannot
read.

                                                     3
              PROCEED TO QUESTION 3.


Question 3:

   Did Plaintiff prove by a preponderance of the credible evidence that he should be
   awarded any punitive damages on his claim?

                     YES ________                        NO________

              If “NO” you have completed your deliberation; the verdict should be
              signed/dated by the foreperson and given to the Marshal.


              If “YES,” state the dollar amount of punitive damages that Plaintiff has
              proven by a preponderance of the credible evidence that he is entitled to
              receive for his excessive force claim against Sonia Belardo:

                     $_________________


   YOU HAVE REACHED A VERDICT. THE FOREPERSON SHOULD DATE AND
   SIGN THE VERDICT FORM, PLACE IT IN A SEALED ENVELOPE MARKED
   “VERDICT” AND HAND IT TO THE DEPUTY CLERK.




                                      4
Your foreperson must now sign and date the verdict sheet.

_______________________________
Signature of foreperson


Dated: May 3, 2019


                                  Respectfully submitted,

                                     /s/ Gregory Antollino

                                   Gregory Antollino, Esq.
                                   275 Seventh Avenue, Suite 705 New York, NY 10001
                                   (212) 334-7397
                                   E-Mail: gregory10010@verizon.net

                                        /s/ Daniela Nanau
                                   Daniela Nanau
                                   Law Office of Daniela Nanau,
                                   P.C. By: Daniela Nanau, Esq.
                                   89-03 Rutledge Avenue
                                   Glendale, NY 11385
                                   (888) 404-4975
                                   E-Mail: dn@danielananau.com

                                   ATTORNEYS FOR PLAINTIFF

                                   ZACHARY W. CARTER
                                   Corporation Counsel of the City of New York
                                   Attorneys for Defendant Belardo
                                   100 Church Street
                                   New York, New York 10007
                                   Tel: (212) 356-2398
                                   Fax: (212) 356-3509

                                                       /s/
                                   By:   ______________________________
                                         Valerie Smith
                                         Carolyn K. Depoian
                                         Special Federal Litigation Division




                                            5
